Citation Nr: 1123980	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-36 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance, in excess of one month and 28 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to December 2004.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In April 2010, the Veteran filed an electronic application for educational benefits under the Post-9/11 GI Bill, effective March 30, 2010, which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30).

2.  On April 29, 2010, VA stopped the Veteran's Chapter 30 benefits, effective March 30, 2010.  

3.  On March 30, 2010, the Veteran had one month and 28 days of Chapter 30 benefits remaining.


CONCLUSION OF LAW

Entitlement to additional educational assistance, in excess of one month and 28 days, under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2010).  The Veterans Claims Assistant Act of 2000 has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520 (2010).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

(b)(1)  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

38 C.F.R. § 21.9550(b)(1).

In April 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via an electronically filed VA Form 22-1990.  The Veteran requested these benefits effective March 30, 2010.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

On April 29, 2010, VA stopped the Veteran's Chapter 30 benefits, effective March 30, 2010.  On March 30, 2010, the Veteran had previously used 34 months and 2 days of Chapter 30 benefits.  Accordingly, he had 1 month and 28 days of Chapter 30 benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).

In this case, beginning August 1, 2009, the Veteran used 34 months and 2 days of Chapter 30 benefits.  Accordingly, the Veteran's available educational assistance under the Post-9/11 GI Bill is limited to one month and 28 days.  Id.  Thus, the Veteran's claim of entitlement to additional educational assistance, in excess of one month and 28 days, under the Post-9/11 GI Bill must be denied.

In reviewing the Veteran's contentions herein, it appears he believes he would have received additional benefits under the Post-9/11 GI Bill if he had effectively used up all of his remaining Chapter 30 benefits prior to applying.  This simply is not the case as his Post-9/11 GI Bill benefits are limited to the unused entitlement under Chapter 30.  Hence, had he used all of his Chapter 30 benefits, he would not be entitled to any benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550(b)(1).


ORDER

Additional educational assistance, in excess of one month and 28 days, under the Post-9/11 GI Bill is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


